Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

 

SEP 22 2021

 

for the
District of CLERK, U.S. DISTRICT COURT
ANCHORAGE, AK
Division
Christopher J Jones -
) CaseNo. “HU Cy- OUD-TMB
) (to be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. Sag: : Vlye No
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [V]ves LJ
please write “‘see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
)
Rubaroc USA )
Rubaroc Inc )
Barry Meakings Jr. )
Vulcan Surfacing Systems Inc_
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached" in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code

Christopher J Jones

 

17746 Nitoanya Circle

 

Eagle River

 

Alaska

 

Telephone Number
E-mail Address

B. The Defendant(s)

719-220-0972

 

jonesfam2019@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title /ifknown). Attach additional pages if needed.

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 1of9
Name

Job or Title (known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if knawn)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if frown)

Defendant No. 4

Name

Job or Title (if h0wn)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 3:21-cv-00213-TMB

Pro Se 7 (Rev. 12/16) Complaint for 1) Discrimination
Pro Se 7 (Rev. 12/16) Complaint for Employment Dis crim 0
Defendant No. 1

Rubaroc USA

 

 

181 Edgemoor Road
Wilmington New Castle County
Delaware 19809
1877-782-2762
barryjr@rubaroc.com

 

 

 

 

 

Rubaroc Inc

 

 

2214 Paddock Way Drive Suite 125
Grand Prairie, Dallas County

Texas 75050

407-919-6427

 

 

 

 

 

Vulcan Surfacing Systems

 

 

2214 Paddock Way Drive Suite 125
Grand Prairie, Dallas County
Texas 75050

972-633-5030

sales @vulcansurfacing.com

 

 

 

 

 

Barry Meakings Jr

President of Rubaroc USA, Rubaroc Inc, Vulcan Surfacing
1220 Central Park Drive

Sanford, Seminole County

Fiorida 32771

972-639-1273

barryjr@rubaroc.com

 

 

 

 

 

 

 

Document 1 Filed 09/22/21 Page 2 of 9
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name Rubaroc USA

Street Address 181 Edgemoor Road

City and County Wilmington, New Castle County
State and Zip Code Delaware 19809

Telephone Number 877-782-2762

 

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply).

OO QO

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIE, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specif, if known):

 

Case 3:21-cv-00213-TMB Document 1 Filed 09/22/21 Page 3 of 9
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination __
——————————————————————— =

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's nghts, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

HISOOUNO

Other acts (specifi):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

September 19, 2017

 

 

 

 

C. I believe that defendant(s) (check one):
[| is/are still committing these acts against me.
is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex
religion

 

national origin

 

age (vear of birth) (only when asserting a claim of age discrimination.)

HOONOUS)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 4 of 9
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination __
—————e——— EEE —

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

09/22/2017
B. The Equal Employment Opportunity Commission (check one):
CI has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on @ate) 06/23/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed.
[| less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 5of9
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination _
————— EEE eee —

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not beg presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/01/2021

Signature of Plaintiff Ow / — ( Ann ff a

Printed Name of Plaintiff | Christopher J Jones

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 6 of 9
Damages-

Loss wages- | lost $18 per hour multiplied by 40 hours per week for a total of $720. My hourly
overtime rate was $27 per hour at 10 hours per week for a total $270. My weekly pay was $980
multiplied by 52 weeks per year for a total of $51,480 a year. $51,480 per year multiplied by 3
years out of work following being wrongfully terminated by Rubaroc Inc for a total of $154,440
in loss wages.

Pain and suffering-

Following the wrongful termination at Rubaroc Inc | attended therapy for 3 years two times a
week for a total of 468 therapy visits. My insurance requires a $30 co-pay costing me $14,040
for 468 visits. Rubaroc Inc, Rubaroc USA, Vulcan Flooring Systems, and Barry Meakings Jr owes
me $150,000 for pain and suffering plus a $14,040 refund for my copayment for therapy
totaling $164,040

Total damages-

Loss wages $154,440

Pain and Suffering- 164,040
Total Damages- $318,480

lam owed $318,480 for my wrongful termination at Rubaroc Inc

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 7 of 9
Christopher J Jones

E. The facts of my case are as follows

| worked as a warehouse manager for Rubaroc USA, located at 161 Edgemoor road Wilmington
Delaware 19809, from 2016 to 2017. On September 19, 2017, while at work | found a noose
hanging in the warehouse and immediately alerted my manager, Barrry Meakings Jr., the
president of the company. After finding the noose the employee was fired and everything was
fine for about twenty-four hours. After twenty-four hours | started receiving calls from the
President of the company encouraging me to hire the employee back because the noose
incident was a small matter in his eyes. | felt differently but | couldn't keep telling the president
of the company no. | woke up the next day September 21, 2017, determined to take steps to
not allow the employee back, which included going to the state police to report the noose
hanging and reporting the situation to the department of labor. | was one of two African
American employees working at this Rubaroc location at the time. The same day of going to the
department of labor | was told to fire the other African American employee. | didn’t think this
was fair, so | tried to explain to the President of the company why firing the other African
American employee was not a fair decision.

Once we reported the noose to the state police, they called the company right away and
the president of Rubaroc was upset and focused on retaliation. He never asked and just
assumed that the other employee had went and reported everything by himself and | just was a
loyal employee with the same views and this President of the company. When the president of
the company would call and talk about the African American employee and the situation |
would record. He would say things like, the noose was no big deal, who cares about a stupid
noose, the other employee would have still had a job if he didn’t contact the police and
department of labor.

| shared with a fellow employee, the office manager, at Rubaroc that | was becoming
very uncomfortable during these conversations with the President, and she went back and told
him. At this point | became enemy number one. My overtime was cut and | was alienated at
work. My task changed and responsibilities was taken away. | shared what was going on with
the department of labor and they tried unsuccessfully to intervene. Whenever we would have
meetings in the Rubaroc office to try to get on the same page we would end up disagreeing and
heading to the department of labor to ask their opinion on the topic. The last straw was a
disagreement about a Facebook post that the Office manager posted that said “ there is a
sickness in the black community.” | was offended by the post and the department of labor told
the president of the company during our meeting that the post was hurtful, and he should take
action. He fired me right there in front of the department of labor employees. Barry’s exact
words were “ your fired, you and the department of labor are already going to do what you
want to do, so your fired.”

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 8 of 9
Even after my termination | still ran in to problems with Rubaroc. Rubaroc was located
in Wilmington Delaware and | lived In Rehoboth Beach Delaware but | would get random phone
calls from the New Castle County Police stating that they received a call from Rubaroc about me
circling the building. Each time | would receive the call | would be in Rehoboth Beach and find
the first cop | could find and let them explain that | am Rehoboth Beach and there is no way |
could have been in New castle County at the time.

| currently live in Alaska, as far away from people, as possible. | had to take counseling
for a years to get over the Rubaroc situation. After waiting years for the department of labor to
complete their investigation | received an email with the right to sue letter attached and a
phone call stating the Rubaroc closed and filed for bankruptcy and they decided to end their
investigation. That day | googled Rubaroc and seen that they did indeed close their Delaware
and Texas location but started operating under the business name Vulcan Flooring systems. |
recognized the name Vulcan flooring systems from my time at Rubaroc as a subsidiary business
of Rubaroc run by Barry Meakings. Vulcan flooring systems name has the same address of
Rubaroc, same principal operators, and the same line of business.

Case 3:21-cv-00213-TMB Document1 Filed 09/22/21 Page 9 of 9
